995 A.2d 228 (2010)
In re John J. ZODROW, Respondent.
No. 10-BG-204.
District of Columbia Court of Appeals.
May 20, 2010.
Before THOMPSON, Associate Judge, and NEBEKER and TERRY, Senior Judges.

ORDER
PER CURIAM.
On consideration of the certified copy of the stipulation entered into by the respondent and the Office of Attorney Regulation Counsel of the State of Colorado suspending respondent for a period of one year and one day with reinstatement conditioned on proof of fitness and the satisfaction of fee awards in a malpractice case, see In re John Joseph Zodrow, 08PDJ103 (June 10, 2009), this court's March 23, 2010, order suspending respondent from the practice of law pending final disposition by this court, and directing respondent to show cause why reciprocal discipline should not be imposed, the response thereto stating that respondent has no objection to reciprocal discipline, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent executed the affidavit required by D.C. Bar R. XI, § 14(g) on March 29, 2010, it is
ORDERED that respondent, John Zodrow, be and hereby is suspended for a period of one year and one day with reinstatement conditioned on proof of fitness. Reinstatement is also conditioned upon the satisfaction of the requirements imposed by the Colorado Supreme Court. See In re Mayers 943 A.2d 1170, 1172 (D.C.2008); In re Meisler, 776 A.2d 1207, 1208 (D.C. 2001); and In re Reback, 513 A.2d 226, 229 (D.C.1986). For purposes of reinstatement, the suspension is deemed to commence on March 29, 2010.